                     Case MDL No. 2738 Document 1839 Filed 07/09/19 Page 1 of 2




                                                     UNITED STATES JUDICIAL PANEL
                                                                   on
                                                       MULTIDISTRICT LITIGATION



IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                                        MDL No. 2738



                                                        (SEE ATTACHED SCHEDULE)



                                                 CONDJTIONAL TIUNS:FE.R ORDER (CTO -150)



On October 4, 2016, the Panel transferred 10 civil action(s) to the United States District Court for
the District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
§ 1407. See 220 F.Supp.3d 1356 (J.P.M.L. 2016). Since that time, 1,149 additional action(s) have
been transferred to the District of New Jersey. With the consent of that court, all such actions have
been assigned to the Honorable Freda L. Wolfson.
It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the District of New Jersey and assigned to Judge
Wolfson.

Pursuant to Rule 7 .1 of the Rules of Procedure of the United States Judicial Panel on Multidisttict
Litj~ation, the action(s) Oil ihe attached scliedule-·are transferred urtdei• 28             u.s.c.
                                                                                       § 140-1 to the
District of New Jersey for the reasons stated in the order of October 4, 2016, and, with the consent
ofthat court, assigned to the Honorable Freda L. Wolfson.
This order doe.s not become effective until it is filed in the Office of the Clerk of the United States
District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7-day period, the stay will be continued until further ord.er of the Panel.

·Inasmuch as no objection is
  pending at this time, the
. stay.is·lifted.    ·. ' .· ·.· :· · ... .:··
                                                                        FOR THE PANEL:
,J    Jul· o~~'~Qls                       I·
           ........................
       . CLERK;$ OFFICE
              UNIT!;P STATES .
 . •• · JUDICIAL PANEL ON
                                                                            9-,t~?J:--
     ' • MULTIDI.STRICT UTIGATI.O~ .. ·

                                                                        John W. Nichols
                                                                        Clerk of the Panel
       Case MDL No. 2738 Document 1839 Filed 07/09/19 Page 2 of 2




IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY
LITIGATION                                                                  MDLNo.2738



                 SCHEDULE CT0-150 -TAG-ALONG ACTIONS



                     C,A,NO,      CASE CAPTION

CALIFORNIA CENTRAL

 CAC         2       19-05158     Ann Pett v. Johnson and Johnson et al
 CAC         2       19-05477     Neal D. Silversher v. Johnson and Johnson et al
 CAC         5       19-01089     Kathleen Faber et al v. Johnson and Johnson et al

CALIFORNIA NORTHERN

 CAN         4       19-03609     Anderson v. Johnson & Johnson et al
 CAN         5       19-03637     Campbell v. Johnson & Johnson et al

NEW YORK EASTERN

 NYE         1       19-03363     Colon v. Johnson & Johnson et al
 NYE         1       19-03657     Adragna v. Johnson & Johnson et al
 NYE         2       19-03503     Athanl:lsio v. Johnson & Johnson et al

NEW YORK SOUTHERN

 NYS         1       19-05509     Robertson v. Johnson & Johnson et al

NEW YORK WESTERN

 NYW         1       19-00830     Burgio et al v. Johnson & Johnson et al
